United States District Court
Tennessee Eastern District
Exhibits Log: 3:18-cv-100 and 3:19-cv-340
Harness v. Anderson County, 6/21/2021

da tlaa See tae tel)

Pla-1 May 5, 2015 Email from Angela Brown to Russell Bearden

Pla-3 May 29, 2015 Report of Russell Bearden concluding investigation regarding Angela Brown

Pla-5 September 26, 2017 Report and Affidavit of Russell Bearden regarding his Investigation of Angela Brown Sexual
Harassment Complaint

Pla-7 August 9, 2017 Complaint of Gail Harness regarding Sexual Harassment by William Jones

Pla-8 August 9, 2017 Email from Angie Perez to Willlam Jones Critical of Gail Harness

Pla-13 March 5 2018 Complaint of Nicole Lucas Alleging Sexual Harassment by William Jones

Pla-14 March 14, 2018 Letter from Mayor Terry to Tim Isbell with Eight Attachments

Pla-15 September 26, 2017 Report and Affidavit of Russell Bearden with Six Attachments

Pla-16 September 7, 2017 Anonymous Sexual Harassment Complaint Received by Russell Bearden

Pla-17 July 21, 2016 Email from Mayor Terry Frank to Russell Bearden regarding a Call from Gail Harness” Husband

Pla-18 August 15, 2016 Employee Status Change Form Increasing Gail Harness” Salary and Making her Full-Time

Pla-20 October 3, 2016 Employee Status Change Form Increasing Gail Harness” Salary

Pla-21 February 8, 2018 Email regarding HR Advisory Committee Minutes of October 12, 2016, in which neither William
Jones nor Mayor Terry Frank Attended or Signed New Harassment Policies

Pla-23 February 9, 2017 Employee Warning Notice for Gail Harness signed by William Jones

Pla-24 March 30, 2017 Employee Warning Notice for Gail Harness

Pla-26 Anderson County Resolution Censuring William Jones

Pla-27 Anderson County Policy and Procedures on Harassment

Pla-29 United States Life Tables for 2017

Pla-30 Collective Exhibit of All Newspaper Articles

Pla-32 March 3, 2015 Notes of Russell Bearden regarding Complaints against William Jones

Pla-33 updated Snapchat Messages Between William Jones and Gail Harness

Pla-34 September 11, 2017 Interview Notes of Russell Bearden regarding Kaylee Winstead

Pla-35 February 27, 2018 Affidavit of Russell Bearden regarding May 2015 Sexual Harassment Complaint and
Conversations with Mayor Terry Frank

Pla-36 March 23, 2018 Written Statement of Amy Ogle regarding Harassment by William Jones

Pla-37 June 12, 2018 Memo from Kim Jeffers- Whitaker to Investigative File (edited in Court on 6/21/2021-August 27,
2013)

Pla-38 March 14, 2018 Affidavit of Valerie Walker regarding Sexual Harassment by William Jones

Pla-39 October 17, 2017 Typed Notes of Meeting by Kim Jeffers- Whitaker

Pla-42 March 19, 2018 Email Chain

Pla-51 Gail Harness” FMLA Certification Form from CareHere Clinic Records

Pla-53 September 14, 2017 Sworn Statement of Tracy Spitzer (mislabeled as Tracy Spencer)

Pla-54 September 14, 2017 Sworn Statement of Kaylee Winstead

Pla-55 Screenshot of April 13, 2021 Anderson County Republican Party Facebook Post

Pla-56 Amanda Surdock’s CV

Pla-57 September 28, 2017 Campaign Contribution from Terry Frank to William Jones

Pla-58 Terry Frank Candidate Nominating Petition, Signed by William Jones

Pla-59 William Jones Candidate Nominating Petition, Signed by Terry Frank

peepase 3:19- Cy 003 40 Orit Ges Document 61 Filed 06/24/21 Page 1of2 PagelD #: 230
Def- 76 AndersonCountyGovernmentPolicyProhibitingHarrassment_PermanentPosting

Case 3:19-cv-00340-CLC-HBG Document 61 Filed 06/24/21 Page2of2 PagelD #: 231
